Citation Nr: 0723070	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-38 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.  He was awarded a Bronze Star Medal in June 
1970 for his heroic actions in connection with ground 
operations against a hostile enemy force while serving in 
Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a hearing before a Hearing Officer 
at the RO in February 2005.  A transcript of that hearing is 
associated with the claims file.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2006.  A 
transcript of that hearing is associated with the claims 
file.

The record raises a claim of entitlement to service 
connection for psychiatric disorder, other than PTSD, to 
include schizophrenia.  See Travel Board Hearing Transcript 
at page 8.  However, this additional claim has not been 
adjudicated by the RO.  Therefore, it is referred to the RO 
for appropriate development and consideration.

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
PTSD should be reopened.  The Board further finds that 
additional development of the evidence is necessary prior to 
rendering a decision on the merits as to the underlying 
issue.  This issue, namely whether there is a medical 
diagnosis of PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed March 1995 rating decision, the RO 
denied service connection for PTSD.

2.  In an unappealed January 1996 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for PTSD.

3.  The additional evidence received since the January 1996 
rating decision raises a reasonable possibility of 
substantiating this claim on the merits.


CONCLUSION OF LAW

The January 1996 rating decision denying service connection 
for PTSD is final.  New and material evidence has been 
submitted since that decision to reopen this claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.
Pertinent Laws and Regulations

Service connection - PTSD

According to 38 C.F.R. § 3.304(f) (2006), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Finality / new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on a veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in January 2003, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

A VA adjudicator must follow a two-step process in evaluating 
a previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Procedural background

In March 1995, the RO denied service connection for PTSD on 
the basis that the evidence failed to show that the veteran 
had been diagnosed with PTSD.

The veteran was informed of the March 1995 decision denying 
service connection by letter in March 1995.  He did not file 
a timely appeal; hence, that decision is final and binding on 
him based on the evidence then of record.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104; 20.1103 (2006).

In January 1996, the RO determined that new and material 
evidence had not been received to reopen the claim.

The veteran was informed of the January 1996 decision by 
letter in January 1996.  He did not file an appeal; hence, 
that decision is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104; 20.1103 (2006).

The "old" evidence

Evidence of record at the time of the January 1996 rating 
decision consisted of the veteran's service medical records 
and service personnel records.  None of these documents 
contained a medical diagnosis of PTSD.

In January 1996, the RO denied the veteran's claim because 
the evidence failed to establish that the veteran had been 
diagnosed with PTSD.  He did not file an appeal to that 
January 1996 rating decision.

Analysis

The unappealed January 1996 rating decision that denied 
service connection for PTSD is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  As explained above, the veteran's 
claim for service connection may be reopened if he submits 
new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally submitted 
evidence (i.e., since January 1996) raises a reasonable 
possibility of substantiating this claim, namely whether the 
veteran has a medical diagnosis of PTSD.

The additional evidence submitted in this case includes 
medical records from the VA Medical Center (VAMC) in Detroit.  
The following six excerpts from these medical records are 
pertinent to the claim at issue.  An April 1994 treatment 
plan indicates, under the category of Problem Description, 
that the veteran has "poss[ible] PTSD."  An August 1995 
treatment plan states that one of the veteran's diagnoses is 
"possible PTSD."  A May 2000 progress note says, "The 
vet[eran] remains dissociated, not recognizing the 
significance of combat service nor the patterns established 
in his life due to combat trauma and PTSD."  A September 
2001 progress note says, "Vet[eran] did not experience an 
appreciable increase in PTSD [symptom] intensity or frequency 
as a result of viewing scenes of [September 11] attack 
sites."  The same September 2001 progress note went on to 
say, under the Assessment portion of the note, "The 
veteran's PTSD [symptoms] remain unchanged."  A March 2002 
progress note says, "Vet[eran] spoke of PTSD symptoms and 
[history] of same."

Taken together, these excerpts constitute new and material 
evidence because they suggest that the veteran has been given 
a medical diagnosis of PTSD.  Accordingly, this claim is 
reopened.  See 38 C.F.R. § 3.156 (2006).

Keep in mind, though, that although this additional evidence 
is sufficient for the limited purpose of reopening this 
claim, it ultimately may not be sufficient to permit the 
granting of this claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  This is yet to be determined, and this 
claim will not be readjudicated until completion of the 
additional development on remand.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent only, the appeal is granted.


REMAND

Having reopened the claim of service connection for PTSD, VA 
has a duty to assist the veteran in the development of 
evidence pertinent to this claim under 
38 U.S.C.A. § 5107(b) (West 2002).

As stated, although excerpts of medical records from the VAMC 
in Detroit were sufficient to reopen this claim, this 
evidence is not sufficient alone to enable the Board to grant 
this claim.  The VCAA and its implementing regulations 
require VA to provide a veteran with an examination or to 
obtain a medical nexus opinion based upon a review of the 
evidence of record if VA determines that such measures are 
necessary to decide the claim on appeal.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 
16 Vet. App. 370 (2002).  Based on the existing evidence, it 
is unclear whether the veteran has an unequivocal diagnosis 
of PTSD.  So, a psychiatric examination must be obtained to 
assist in making this important determination.

The Board acknowledges that the veteran was involved in 
combat, as he received a Bronze Star Medal in June 1970 for 
his actions in connection with ground operations against a 
hostile enemy force in Vietnam.  In January 2000, the veteran 
submitted two PTSD questionnaires, each alleging a particular 
stressor.  On the first questionnaire, the veteran stated 
that, in October or November 1969, he witnessed "severe 
casualty" to his squad leader and machine gunner corporal 
when enemy land mines exploded where his squad was patrolling 
in Vietnam.  On the second questionnaire, the veteran 
described the experience that led to his receipt of the 
Bronze Star Medal: in January 1970, his company "engaged 
with enemy force" and "placed a heavy volume of rounds and 
grenades (M-79) at [what] would have been a very devastating 
position to ambush the entire company."

Given that the veteran was involved in combat with the enemy 
when these two stressor events took place, the veteran's lay 
testimony alone is enough establish the occurrence of these 
stressors.  See 38 C.F.R. § 3.304(f) (2006).  Therefore, if 
the VA examiner concludes that the veteran does have a 
diagnosis of PTSD, then the examiner should indicate that the 
two confirmed stressors, described above, underlie that 
diagnosis.

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the veteran for a VA 
psychiatric examination.  All necessary 
tests should be conducted, and the 
examiner must rule in favor of or 
exclude a diagnosis of PTSD.  The 
examination report should contain a 
detailed account of all manifestations 
of any psychiatric disability found to 
be present.  The examiner should 
provide a complete rationale for any 
opinions provided.  If the examiner 
diagnoses the veteran as having PTSD, 
then the examiner should indicate the 
verified stressors underlying that 
diagnosis.

2.	Then, readjudicate the issue of 
entitlement to service connection for 
PTSD to include consideration of all 
evidence of record.  If the benefit 
sought on appeal remains denied, then 
the veteran and his representative 
should be provided a Supplemental 
Statement of the Case and be given an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


